DETAILED ACTION

The instant application having application No 16/770209 filed on 06/05/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claims 3 or 4 or 5 or 7 is incorporated into the independent claim 1.
Claim 10 would be allowable if (i) both claims 11 is incorporated into the independent claim 10.
The claims 1 has the limitation unclear “that can be”, it is unclear what action associated with the inner packet, please clarify the language features from the limitations of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 5-6 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roskosch et al. (U.S. 20150028999, Jan. 29, 2015) in view of Nishiyama et al. (U.S. 20170140590, May 18, 2017).

 	Regarding Claim 1, Roskosch discloses an electronic device comprising a housing (page 2, par (0030), line 5-8, transponder has an RFID circuit (electronic device) electrically connected to a second antenna in a housing and transmits its data contents); 
a first antenna and a second antenna housed in the housing (page 2, par (0029), line 5-8, the housing of the transponder contains a second antenna and a first antenna, the first antenna is electromagnetically coupled to the second antenna in the transponder);
a first wireless communication circuit configured to provide first wireless communication by using the first antenna (page 2, par (0030), line 10-20, the reader is electrically connected to a first antenna which can be positioned in the reader and can transmit data to a LAN interface using an interface and a microcontroller);
a second wireless communication circuit configured to provide second wireless communication by using the second antenna (page 2, par (0030), line 10-20, transponder has an RFID circuit electrically connected to a second antenna in a housing and transmits its data); and
a control circuit housed in the housing and operably connected to the first wireless communication circuit and the second wireless communication circuit (page 2, par (0029), line 5-8, the housing of the transponder contains a second antenna and a first antenna, the first antenna is electromagnetically coupled to the second antenna in the transponder), 
acquire identification information related to the cover device from the cover device via the first wireless communication circuit, at least based on the detection (page 1, par (0007), line 1-8, detecting a label or tag for identification by electromagnetic waves (RFID) in such a manner that data interchange between a reader and a transponder (wherein transponder is cover device) of the label triggers);
acquire data corresponding to the identification information from an external electronic device via the second wireless communication circuit (page 1, par (0008), line 1-10, detecting a tag having a transponder for identification by electromagnetic waves (RFID), having a reader which is electrically connected to a first antenna and transponder having a second antenna electromagnetically coupled to the first antenna and to interchange data with the transponder); and
transmit the acquired data to the third wireless communication circuit included in the cover device via the first wireless communication circuit (page 1, par (0016), line 1-10, transmit sensor data to the reader using the third antenna the sensor data can be transmitted to the second antenna and then to the first antenna using the third antenna).
Roskosch discloses all aspects of the claimed invention, except the control circuit is configured to detect coupling between a cover device that can be coupled to a surface of the electronic device and the electronic device, the cover device comprising a third antenna and a third wireless communication circuit configured to provide the first wireless communication by using the third antenna.
Nishiyama is the same field of invention teaches the control circuit is configured to detect coupling between a cover device that can be coupled to a surface of the electronic device and the electronic device, the cover device comprising a third antenna and a third wireless communication circuit configured to provide the first wireless communication by using the third antenna (page 3, par (0036), line 1-10, the third antenna is an antenna that transmits a first request signal by a radio wave, the third antenna to transmit a second request signal by a radio wave, for inducing electromagnetic induction on the first antenna that forms electromagnetic coupling with the third antenna).
Roskosch and Nishiyama are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify based on the cover device comprising a third antenna and a third wireless communication circuit configured to provide the first wireless communication by using the third antenna the teaching of Roskosch to include the third antenna is an antenna that transmits a first request signal by a radio wave, the third antenna to transmit a second request signal by a radio wave the teaching of Nishiyama because it is providing a lock-unlock system that makes it easy for a user to recognize a timing to have the mobile device.

Regarding Claim 2, Roskosch discloses the data transmitted to the third wireless communication circuit comprises data for updating a program of the cover device(page 1, par (0016), line 1-10, transmit sensor data to the reader using the third antenna the sensor data can be transmitted to the second antenna and then to the first antenna using the third antenna).

Regarding Claim 5, Roskosch discloses the control circuit is configured to transmit data regarding an application program that can be executed in the cover device as at least a part of the data transmitted to the third wireless communication circuit(page 1, par (0016), line 1-10, transmit sensor data to the reader using the third antenna the sensor data can be transmitted to the second antenna and then to the first antenna using the third antenna).

Regarding Claim 6, Roskosch discloses the control circuit is configured to transmit the data acquired from the external electronic device to the third wireless communication circuit, based on at least some of designated time information, designated position information, and use pattern information of the electronic device(page 2, par (0030), line 10-20, the reader is electrically connected to a first antenna which can be positioned in the reader and can transmit data to a LAN interface using an interface and a microcontroller).

Regarding Claim 9, Roskosch discloses the first wireless communication comprises short-range wireless communication; the short-range wireless communication comprises at least one of NFC communication, RFID communication, Bluetooth, Wi-Fi direct, and infrared data association (IrDA) communication; the second wireless communication comprises long-range wireless communication; and the long-range wireless communication comprises at least one of cellular communication, Wi-Fi, Internet, local area network (LAN), and wide area network (WAN) (page 1, par (0008), line 1-10, detecting a tag having a transponder for identification by electromagnetic waves (RFID), having a reader which is electrically connected to a first antenna and transponder having a second antenna electromagnetically coupled to the first antenna and to interchange data with the transponder).

Regarding Claim 10, Roskosch discloses an electronic device comprising a first antenna configured to provide short-range wireless communication(page 2, par (0030), line 5-8, transponder has an RFID circuit (electronic device) electrically connected to a second antenna in a housing (short range wireless communication) and transmits its data contents); 
a second antenna configured to provide long-range wireless communication(page 2, par (0030), line 10-20, transponder has an RFID circuit electrically connected to a second antenna and transmits its data); 
a first wireless communication circuit configured to perform communication with a first external electronic device by using the first antenna(page 1, par (0008), line 1-10, detecting a tag having a transponder for identification by electromagnetic waves (RFID), having a reader which is electrically connected to a first antenna and transponder having a second antenna electromagnetically coupled to the first antenna and to interchange data with the transponder);
 a second wireless communication circuit configured to perform communication
with a second external electronic device by using the second antenna(page 1, par (0008), line 1-10, detecting a tag having a transponder for identification by electromagnetic waves (RFID), having a reader which is electrically connected to a first antenna and transponder having a second antenna electromagnetically coupled to the first antenna and to interchange data with the transponder); 
acquire identification information related to the first external electronic device from the first external electronic device via the first wireless communication circuit, at least based on the detection (page 1, par (0007), line 1-8, detecting a label or tag for identification by electromagnetic waves (RFID) in such a manner that data interchange between a reader and a transponder (wherein transponder is cover device) of the label triggers); 
acquire data corresponding to the identification information from the second external electronic device via the second wireless communication circuit (page 1, par (0008), line 1-10, detecting a tag having a transponder for identification by electromagnetic waves (RFID), having a reader which is electrically connected to a first antenna and transponder having a second antenna electromagnetically coupled to the first antenna and to interchange data with the transponder);
 and transmit power for driving the first external electronic device and the data to the first external electronic device via the first wireless communication circuit (page 1, par (0016), line 1-10, transmit sensor data to the reader using the third antenna the sensor data can be transmitted to the second antenna and then to the first antenna using the third antenna).
Roskosch discloses all aspects of the claimed invention, except a control circuit operably connected to the first wireless communication circuit and the second wireless communication circuit, wherein the control circuit is configured to detect connection of the first external electronic device with the electronic device via the first wireless communication circuit.
Nishiyama is the same field of invention teaches a control circuit operably connected to the first wireless communication circuit and the second wireless communication circuit, wherein the control circuit is configured to detect connection of the first external electronic device with the electronic device via the first wireless communication circuit (page 3, par (0036), line 1-10, the third antenna is an antenna that transmits a first request signal by a radio wave, the third antenna to transmit a second request signal by a radio wave, for inducing electromagnetic induction on the first antenna that forms electromagnetic coupling with the third antenna).
Roskosch and Nishiyama are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify based on the cover device comprising a third antenna and a third wireless communication circuit configured to provide the first wireless communication by using the third antenna the teaching of Roskosch to include the third antenna is an antenna that transmits a first request signal by a radio wave, the third antenna to transmit a second request signal by a radio wave the teaching of Nishiyama because it is providing a lock-unlock system that makes it easy for a user to recognize a timing to have the mobile device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Nambord et al. (US 9577716, Feb. 21, 2017) teaches Avoiding NFC Communication Collisions Between Accessories and User Equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464